FILED

UNITED STATES DISTRICT CoURT OCT 2 4 2017

FoR THE DISTRICT oF CoLUMBIA clerk. u.s. manner a aankwprcy

Courts for the D|str|ct of Columb|a
SURF MooRE, )
)
Plaimiff, )
)

v. ) Civil Acrion NO. 17-2035 (UNA)
)
U.s. JUSTICE DEPARTMENT, el al., )
)
Defendants. )
MEMoRANDUM oPINIoN

 

The Court construes the plaintiff’ s pro se complaint and application to proceed in forma
pauperis While reviewing the complaint, the Court keeps in mind that pleadings filed by pro se
litigants are held to less stringent standards than those applied to formal pleadings drafted by
lawyers. See Haz`nes v. Kerner, 404 U.S. 5 l9, 520 (1972). Even pro se litigants, must comply
with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239 (D.D.C.
1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S.
662, 678-79 (2009). The purpose of the minimum standard of Rule 8 is to give fair notice to the
defendants of the claims being asserted such that they can prepare a responsive answer, prepare

an adequate defense, and determine whether the doctrine of res_/'ua'icata applies. Brown v.

Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

As drafted, this complaint fails to comply With Rule 8(a). lt does not appear to state the
grounds upon which this court’s jurisdiction depends, a statement of a cognizable claim showing

plaintiffs entitlement to relief, or any support for the plaintiffs demand for $ 100 million.

t ,~» ~.(...»-.\.Wm~\w“.. ~ W. 1 .,

The Court will grant the plaintiffs application to proceed informal pauperis, deny his
motion for injunctive relief, and dismiss this civil action without prejudice An Order is issued

separately.

DATE; 10 )»9 111 AM;`W

Unit&l States listrict Judge